Citation Nr: 1417652	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  10-41 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial compensable rating for cervical strain.

2.  Entitlement to service connection for hyperhidrosis.

3.  Entitlement to service connection for allergic rhinitis.

4.  Entitlement to service connection for a lumbar spine disability.

5.  Entitlement to service connection for a right knee disability.

6.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from November 2003 to September 2008.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.


REMAND

The October 2010 substantive appeal shows that the Veteran requested a hearing by video hearing.  According to the Agency of Original Jurisdiction (AOJ), a June 2011 report of contact indicates that the Veteran's representative confirmed withdrawal of the hearing request.  However, in February 2014, the Veteran's representative filed a motion to schedule a hearing and stated that the Veteran still wanted to appear before the Board.  Good cause to schedule that hearing has been shown and the Veteran's motion to schedule a hearing is granted.  38 C.F.R. §§ 20.700, 20.702 (2013).

The Board has granted the motion to schedule a hearing in connection with his appeal.  A hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 20.700, 20.703, 20.704 (2013).  Accordingly, a remand to the RO for the requested hearing is warranted.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board to be held at the RO.  Notify the Veteran of the date and time of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

